                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DERWIN DAWSON,

               Plaintiff,

v.                                                                 No. 1:20-cv-00078-KRS-LF


PROGRESSIVE DIRECT
INSURANCE COMPANY,

               Defendant.


                    ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. Having reviewed the record, the

Court will set this case for a telephonic trial-scheduling conference on March 31, 2020 at 11:00

a.m. to determine the scheduling and location of the trial and other significant pre-trial hearings.

The parties shall call (888) 398-2342 and enter access code 8193818 to connect to the

proceedings.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                           Page 1 of 1
